Response to Amendment
	The after-final amendment filed 7/23/2021 has been entered. 

ALLOWANCE
Claims 1-2 and 4-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a device for dehumidifying a closed housing of a vehicle headlamp to prevent moisture from occurring in said closed housing, the device comprising: a first box defining a first chamber, the first box comprising at least two series of orifices, each series of orifices comprising at least one orifice, one first series of orifices being configured so that the first chamber communicates with the inside of the closed housing and a second series of orifices being configured so that the first chamber communicates with the outside of the closed housing, at least a first shutter configured to alternatively open the orifice or orifices of the first series of orifices and close in a sealed manner the orifice or orifices of the first series of orifices, an actuation module configured so that the first shutter or shutters close the orifice or the orifices of the first series of orifices when the actuation module is activated, a heating element configured to emit heat when the actuation module is activated, a second box defining a second chamber, the second box being configured so that the second chamber communicates with the first chamber via the second series of orifices, the second box comprising a third series of orifices configured so that the second chamber communicates with the outside of the closed housing as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875